We agree that the judgment of the district court should be affirmed. However, it is our view that this conclusion can be reached solely on the ground that Rozine Haydel was actually dependent upon the insured for support and maintenance.
The opinion of our associate is founded upon the conviction that an adulterous bastard is a relative by blood within the meaning of section 6 of Act No. 256 of 1912. While it is true that, as a matter of fact, a bastard is related by blood to his parents, it does not follow from this that he can obtain legal sanction of his relationship. In determining whether such a child is a relative by blood within the meaning of the statute, the question must be considered in connection with the articles of the Civil Code dealing with adulterous bastards, which define their status under the laws of this state. The conclusion reached by our colleague is, in our opinion, in discord with the plain intention contemplated by Act No. 256 of 1912 and entirely overlooks article 238 of the Civil Code, which provides: "Illegitimate children, generally speaking, belong to no family,and have no relations; accordingly they are not submitted to the paternal authority, even when they have been legally acknowledged." (Italics ours.)
The foregoing article sets forth the policy of our law in maintenance of the morality of society and it has been said that the enactments restricting the rights of illegitimate children were made, not for the purpose of punishing the offspring of those contravening the rules of morality, "but to raise a warning barrier before the transgressor, prior to the act, of the consequences of his conduct; in other words, like all other penal laws, they seek to prevent rather than avenge." See Minor v. Young, 149 La. 583, 89 So. 757.
Act No. 256 of 1912 provides for the establishment of fraternal benefit societies. By section 6 thereof, the insured member of the society is permitted to designate certain persons who are therein declared to be eligible to receive the avails of the insurance. It therefore follows that the act, in allowing certain beneficiaries to be named (provided they fall within the class enumerated), prohibits the society member from conferring rights in favor of any person not specifically included. Hence the statute should be regarded as a restrictive one because, in the absence of such an enactment, the insured would have the right to designate that the proceeds of the insurance be paid to any one he might see fit to name. See Sizeler v. Sizeler, 170 La. 128,127 So. 388.
The statute under consideration confines the payment of the benefits to the member's "wife, husband, relative by blood to the fourth degree, father-in-law, mother-in-law, son-in-law, daughter-in-law, stepfather, stepmother, stepchildren, children by legal adoption, or to a person or persons dependent upon the member." Section 6.
We feel that the phrase "relative by blood to the fourth degree," as set forth in the act, is clear and is used for the sole purpose of distinguishing such kin from those persons who are related by affinity to the member. This deduction is fortified by the fact that all other permissible beneficiaries enumerated are those who are related to the member by affinity, or his legally adopted children or other persons dependent upon him for support.
We cannot believe that, when these restrictive clauses were placed in the statute, the Legislature was unmindful of the organic law of our state respecting adulterous and incestuous bastards. It is likewise *Page 602 
inconceivable that it was the intent of the lawmaker to legalize the relationship between the member and his illicit offspring, for it must be borne in mind that bastards, under our law, are related to no one. It is true that the Civil Code does reserve to the bastard the right to demand support and maintenance from his parents. See articles 241 and 920. But these provisions do not afford him the right to claim membership in the family and were obviously enacted for the purpose of preventing him from becoming a charge upon the state.
Our associate bases the view adopted by him on the authority of Byard v. District Grand Household of Ruth, No. 26, Grand United Order of Odd Fellows, 161 So. 787, decided by this court. We have carefully considered the reasoning in that case and are convinced that it is unsound. There, our holding was based upon an approval of the decision in Stahl v. Grand Lodge, 44 Tex.Civ.App. 203,98 S.W. 643, in which the constitution of the order permitted the insured to designate one or more members of his family or some one related to him by blood or those dependent upon him. The court found that the illegitimate daughter of the member could recover either on the ground that she was a relative by blood or that she was dependent upon her father. In coinciding with the reasoning of the Texas Court of Civil Appeals, we refused to follow the contrary view taken by the Massachusetts court in Lavigne v. Ligue des Patriotes, 178 Mass. 25, 59 N.E. 674, 54 L.R.A. 814, 86 Am.St.Rep. 460, where it was held that the illegitimate child did not come within the meaning of the word "relatives" as used in a state statute designating permissible beneficiaries under a policy of fraternal insurance. We sought to distinguish the Lavigne Case from the Stahl Case on the ground that, in the former, the statute used the word "relatives" whereas in the latter the constitution of the order contained the phrase "related to him by blood." The effect of our holding was that the phrase "relative by blood" is broader in its scope than the word "relatives." A careful analysis of our ruling demonstrates that the attempted distinction between the word "relatives" and the phrase "relatives by blood" is untenable, for it is now apparent to us that the word "relatives" embraces a much larger class of persons than does the phrase "relatives by blood." Where the statute allows "relatives" to be designated, the limitation includes all relations of the member whether they be his kin by blood or affinity. Whereas, the phrase "blood relatives to the fourth degree," as used in our statute, plainly qualifies and limits the designation by the member to persons related to the member by blood and not by marriage. That it was the clear intention of the Legislature to thus restrict the designation of beneficiaries under Act No. 256 of 1912 is evidenced by the fact that certain relations by affinity, such as husband, wife, father-in-law, mother-in-law, etc., are specifically enumerated therein as permissible beneficiaries.
Being of the opinion that Rozine Haydel is not a relative by blood of the deceased member as contemplated by Act No. 256 of 1912, we next consider whether she was dependent upon him for support. Counsel for the surviving wife contends that the word "dependent" as used in the statute means only a person legally dependent, and that it is not enough to show that the beneficiary was actually dependent upon the insured for support and maintenance. But we do not so interpret the statute. The sole legal dependents under our law, so far as we are advised, are a person's ascendants and descendants. These legal dependents are specifically enumerated in the statute as permissible benficiaries because they are "relative[s] by blood to the fourth degree." It follows that, if the legal dependents had already been nominated as permissible beneficiaries by the act, there would be no reason for the statute (if it had not been the intention of the Legislature to allow actual dependents to be named) to provide that the member might also designate as beneficiary "a person or persons dependent upon the member." This latter clause has the effect of giving the member of the society the right to name as beneficiary any person actually dependent upon him (either because of his minority or because of his physical or mental incapability of self-maintenance), and it is not essential that such person be related to the insured by blood or marriage.
Counsel for the surviving wife also tells us that this statute should be interpreted in the same light as the Workmen's Compensation Act, Act No. 20 of 1914, as amended by Act No. 85 of 1926, § 8, subsec. 2, p. 116, which grants certain rights "to the legal dependents of the employee." In Beard v. Rickert Rice Mills, 185 La. 55, 168 So. 492, the Supreme Court held that an illegitimate child could not be classed as a legal dependent within the meaning of the above-quoted *Page 603 
clause. But the clause in the Compensation Act refers exclusively to the legal dependents of the employee wholly dependent upon the latter's earnings for support, whereas the clause in the act now under consideration permits the designation of persons dependent upon the member. The absence of the word "legally" as a qualification of the word "dependent" evidences an intention of the legislature to permit the designation of all those persons "actually," although not "legally," dependent upon the member. We also consider, in this connection, the case of Farmers' Mercantile Co. v. Guillory, 149 La. 858, 90 So. 222, where the Supreme Court had before it the question of whether the father of adulterous children could claim a homestead exemption on the theory that he had a family dependent upon him for support. The court held that, in view of article 920 of the Civil Code, providing that the father owes alimony to his adulterous children, there is a legal obligation in favor of these children for support. It is difficult for us to reconcile the holding of the court in the Guillory Case with the conclusion reached in the later case of Beard v. Rickert Rice Mills. Be this as it may, in the case at bar it is unnecessary for us to resolve whether a difference exists between the rulings of the Supreme Court in the cited cases for, as we are of the opinion that the statute before us permits the member to designate as beneficiaries all persons actually dependent upon him for support, it is immaterial whether Rozine Haydel is or is not a legal dependent.
Counsel for the surviving wife further asserts that, since Haydel, in his benefit certificate, designated his adulterous child as his "daughter" and did not denote her as his "dependent," she should be permitted to recover only in the capacity in which she was named, and that, since she has not that status — "daughter" — she should not be permitted to recover at all. This postulation is untenable, for the reason that it is well settled that, when a life policy is made payable to a beneficiary designated by name, the addition of the descriptive words, such as "wife" or "daughter," may be disregarded as surplusage and the proceeds paid to the named beneficiary, even though she not truly be the insured's wife or daughter. See Vance on Insurance (2d Ed.) 800; 7 Cooley's Briefs on Insurance (2d Ed.) 6352 et seq.
It is also maintained that to sanction recovery by a bastard child would be against the public policy of this state. On this point, the cases of Wright v. District Grand Lodge No. 21, La.App., 150 So. 85, and Succession of Stevenson, 158 So. 33, decided by the Court of Appeal for the First Circuit, are cited. In those cases, it was held that it is against public policy for a fraternal society member to designate his concubine as beneficiary of an insurance certificate. Aside from any distinction between the legal status of a concubine and an adulterous child (which might be plausibly urged), we find that the decisions of our brethren of the First Circuit are in conflict with the ruling of the Supreme Court in Sizeler v. Sizeler, supra, where it was held that the insured has the legal right to name his concubine as beneficiary in a policy of insurance on his life.
The surviving wife finally claims that the evidence is insufficient to show that Rozine Haydel was dependent upon the insured for support. This contention is without foundation because the proof submitted on behalf of the child is to the effect that she was not only living with, but was being supported by, her father at the time of his death.
For the foregoing reasons, we respectfully concur in the result reached in this case.